IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                      )       No. 82257-8-I
                                           )
                         Respondent,       )       DIVISION ONE
                                           )
                    v.                     )       UNPUBLISHED OPINION
                                           )
 JOHN STUART DELAFIELD,                    )
                                           )
                         Appellant.        )
                                           )

        PER CURIAM — John Delafield appeals his conviction for possession of a

controlled substance in violation of RCW 69.50.4013(1). Delafield contends, and

the State concedes, that Delafield’s conviction must be vacated under State v.

Blake, in which our Supreme Court held RCW 69.50.4013(1) unconstitutional

and, thus, void. 197 Wn.2d 170, 195, 481 P.3d 521 (2021). We accept the

State’s concession, reverse Delafield’s conviction, and remand to the trial court

to vacate the conviction. Additionally, because the State represents that it will

not file a motion for reconsideration or a petition for review, we grant the State’s

request for an expedited mandate and direct the clerk to issue the mandate as

soon as is feasible. See RAP 12.5(b) (“The clerk of the Court of Appeals will

issue the mandate for a Court of Appeals decision terminating review upon

stipulation of the parties that no motion for reconsideration or petition for review

will be filed.”).
No. 82257-8-I/2


      Reversed and remanded.


                               FOR THE COURT:




                               2